DETAILED ACTION
Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) an extraction pole assembly for facilitating removal of an object from a bore of a structure, the extraction pole assembly comprising: a first extraction pole having a distal end and a proximal end; a second extraction pole having a distal end and a proximal end; and a centering coupler comprising: particularly, a spacer comprising a partial spherical outer surface sized to be received within the bore of the structure; and an axial bar extending from the spacer, particularly, the axial bar comprising a proximal end coupled to the distal end of the first extraction pole and a distal end coupled to the proximal end of the second extraction pole, wherein the extraction pole assembly is slidable within the bore and relative to the structure;
(claim 7) a centering coupler for coupling extraction poles of an extraction pole assembly for extracting an object from a bore, the centering coupler comprising: particularly, a spacer comprising a partial spherical outer surface sized to be received within a bore of a structure; and an axial bar extending from the spacer, the axial bar comprising first and second ends and a central portion, particularly, each of the first and second ends comprising an extraction pole interface operable to couple the centering coupler to respective extraction poles extending in opposing directions from each of the first and second ends; and,
(claim 16) an extraction system for removing an object from a bore of a structure, the extraction system comprising: a plurality of extraction poles, each extraction pole having a proximal end and a distal end; a plurality of centering couplers, particularly, each centering coupler of the plurality of centering couplers comprising a partial spherical outer surface sized to complement a diameter of the bore of the structure, particularly, a proximal end configured to couple to a distal end of a first extraction pole of the plurality of extraction poles, and, particularly, a distal end configured to couple to a proximal end of a second extraction pole of the plurality of extraction poles, the plurality of extraction poles and the plurality of centering couplers forming, at least in part, an extraction pole assembly; and, particularly, a press assembly comprising a clamp configured to secure to the structure having the bore and, particularly, an extendable member configured to provide an input force to an extraction pole of the plurality of extraction poles to displace the extraction pole assembly within the bore and relative to the structure.
With respect to claims 1 and 7, US 3,716,884 to Lavins is the closest prior art.  The previous rejection of claim 7 relied on pins 22 and 41, e.g., Figs. 1 and 3, respectively, as the recited axial bar.  While prior art gunsmithing tools are known to include segmented poles, normally attached to each other via mating threads, only improperly relying on hindsight reasoning can one arrive at the claimed invention based on Lavins because therein pins 22 and 41 cannot be modified to include an extraction pole interface at both proximal and distal ends thereof.  This is asserted because the reduced diameter portion, e.g., 26 of pin 22, is designed and intended to cooperate with a wiping cloth (Lavins, col. 4, lines 24-41) and any modification of this end to couple to another pole segment would defeat the purpose of Lavins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
17-Aug-22